Citation Nr: 0117633	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  Her appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran was notified of the increased evaluations 
assigned for chondromalacia of the right knee and 
degenerative changes of the left ankle on October 21, 1998, 
and the RO issued a statement of the case in May 1999 and a 
supplemental statement of the case in July 1999.

2.  The veteran did not file a substantive appeal regarding 
the issues before the Board, and informal hearing 
presentations filed by the representative in December 1999 
and January 2001 would not be timely if accepted in lieu of a 
VA Form 9.

3.  The veteran and her representative were informed by the 
Board in April 2001 of its intent to dismiss the case by a 
letter, but they did not offer argument as to the timeliness 
of a substantive appeal.


CONCLUSION OF LAW

Because the veteran did not file timely substantive appeals 
of the claims of entitlement to evaluations in excess of 10 
percent, respectively, for chondromalacia of the right knee 
and degenerative changes of the left ankle, the Board lacks 
jurisdiction to consider those issues.  38 U.S.C.A. §§ 
7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has applied for higher disability evaluations for 
her service-connected chondromalacia of the right knee and 
degenerative changes of the left ankle.  As an initial 
matter, the Board notes that applicable law provides that 
"questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  The first question that must be 
resolved is whether the Board has jurisdiction to consider 
these issues.  In this instance, the Board has determined 
that it does not have jurisdiction.

In April 2001, the veteran and her representative were given 
notice that the Board was going to consider whether the 
substantive appeal was timely with respect to the claims, and 
given an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (2000).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The April 2001 letter to the veteran 
provided her notice of the regulations pertinent to the issue 
of timeliness of substantive appeals, as well as notice of 
the Board's intent to consider this issue.  She was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on the issue.  To date, the 
Board has not received any argument concerning the timeliness 
of her substantive appeal on the issues listed on the title 
page.

As noted by the U.S. Court of Appeals for the Federal 
Circuit, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

For an appeal of an adverse determination to be perfected, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

Service connection was granted for chondromalacia of the 
right knee and degenerative changes of the left ankle at 
noncompensable evaluations in April 1993.  These evaluations 
were increased to 10 percent, respectively, by a rating 
decision in October 1998.  The veteran was notified of the 
decision in a letter dated on October 21, 1998.  In November 
1998, the veteran submitted a notice of disagreement.  After 
a notice of disagreement is filed, the agency of original 
jurisdiction is to take such review action as is appropriate 
and, if the matter is not resolved to the claimant's 
satisfaction, issue a statement of the case.  38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 19.29 (2000).  A 
statement of the case was issued in May 1999, and a 
supplemental statement of the case was issued in July 1999.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).  The appeal must be filed within a year of notice of 
the adverse rating action, or within 60 days of the issuance 
of the statement of the case, whichever is longer.  38 
U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (2000).  In this case, the veteran did not submit a 
VA Form 9 or a document that could be construed as a 
substantive appeal within one year of receiving notification 
of the RO's decision, or within 60 days of receiving the 
statement of the case or the supplemental statement of the 
case.  Likewise, although the veteran's representative 
offered argument as to the issues in its December 1999 
informal hearing presentation, that document was not issued 
until more than one year of the date when the veteran 
received notification of the RO's decision, nor was it 
received within 60 days of receiving the statement of the 
case or the supplemental statement of the case.  Hence, the 
document may not be accepted as a timely substantive appeal.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 
20.302(b) (2000).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  As there has 
not been a timely appeal of these issues, any purported 
appeal is not in conformity with the law.  Thus, the appeal 
was not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.101(a), 20.200, and 20.202 (2000); YT v. Brown, 9 Vet. 
App. 195 (1996).  As a result, the Board is dismissing the 
claims.


ORDER

The appellant having failed to perfect an appeal through the 
filing of a timely substantive appeal, the claims of 
entitlement to evaluations in excess of 10 percent, 
respectively, for chondromalacia of the right knee and 
degenerative changes of the left ankle are dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

